Citation Nr: 0324025	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased (compensable) evaluation for 
residuals (scar) of the removal of lipoma from the left 
abdominal wall, based on an initial grant of service 
connection.  

Entitlement to service connection for a right index finger 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
March 1983.  

In a September 1999 decision, the Board of Veterans' Appeals 
(Board) granted service connection for residuals (scar) of a 
removal of lipoma from the left abdominal wall.  

In a rating a action dated in September 1999, the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico assigned a noncompensable evaluation for the 
service-connected scar, effective in January 1996.  The RO 
also denied the veteran's claim for service connection for a 
right index finger disorder.  The veteran disagreed with the 
initial disability evaluation assigned for his service-
connected scar, and he disagreed with the denial of his claim 
for service connection.  The veteran perfected his appeal.  

This appeal to the Board arises from the September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

Because the veteran has disagreed with the initial rating 
assigned for the disability, the Board has recharacterized 
the issue as it appears on the cover of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Inasmuch as 
the veteran is presumed to seek the maximum available benefit 
for a disability, and higher evaluation is available for 
residuals of removal of lipoma from the left abdominal wall, 
his claim for a higher evaluation remains viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record reflects that the veteran requested a Travel Board 
hearing to be held at the RO and that a hearing was scheduled 
in June 2003.  Although the veteran's representatives asserts 
that there is no record of the disposition of the hearing, 
the Board notes that VA VACOLS system shows that the veteran 
failed to appear for the scheduled hearing.  Additionally, 
the file contains a hand-written note on a copy of the 
hearing notice to the veteran indicating that he did not 
appear for the hearing scheduled on June 6, 2003.  As the 
veteran as not requested another hearing, the Board will 
consider this matter based on the evidence of record.  

The increased rating claim will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

There is no medical evidence of a current right index finger 
disorder that was caused by service.  


CONCLUSION OF LAW

Service connection for a right index finger injury is not 
warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The appellant filed a claim for service 
connection for a right index finger disorder in January 1996, 
and there is no issue as to the provision of a form or 
completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In a letter dated in May 2003, VA informed the veteran of his 
and VA's duties and responsibilities in developing his claim 
as required by the VCAA.  VA indicated that its duty was to 
make reasonable efforts to help the veteran obtain evidence 
necessary to support his claim such as obtaining medical 
records, employment records, or records from other Federal 
agencies, and providing medical examinations or opinions, if 
necessary.  The RO informed that the veteran that it had all 
of his evidence, and since the veteran's claim was four-years 
old, he was asked to consider waiving the 30-day period and 
to expedite the claim, have it forwarded to the Board.  He 
was also informed that if he wanted to help VA with his 
claim, he could send any evidence needed as soon as possible 
and inform VA of any change of address or telephone number.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
medical records have been associated with the veteran's 
claims file.  The record suggests that the veteran's service 
medical records may not be complete.  The RO made efforts to 
secure all of the service medical records.  The National 
Personnel Records Center indicated in March 1985 that all of 
the veteran's service medical records have been forwarded.  
Given that the record shows no current diagnosis of a right 
index finger disorder, remanding this matter for another 
search for service medical records would serve no useful 
purpose. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examination in January 2001.  
The examination report contained adequate clinical findings 
pertinent to the claim for service connection for a right 
index finger disorder. 

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).   

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he injured his right index finger 
during service when he was on a Boxing Team, and that he is 
entitled to service connection for the disorder.  The medical 
evidence does not support the veteran's contentions.  

As noted previously, the record suggests that the veteran's 
service medical records may not be complete.  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993); citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

The available service medical record includes service 
examination and treatment records dated from 1973 to 1983.  
These records are negative for any complaints, findings, or 
diagnoses of a right index finger.  The Board notes that the 
veteran had an acute laceration of the third left finger in 
June 1978.  The report of a separation examination dated in 
February 1983 shows no history or clinical findings of an 
injury to the right index finger including arthritis, 
rheumatism, bursitis, or bone, joint, or other deformity.   

Moreover, post service medical records do not show a current 
diagnosis of a right index finger disorder.  Significantly, 
the report of a VA examination dated in August 1985 does not 
reflect any subjective complaints or clinical findings of a 
right index finger disorder.  Post service medical records 
reflect that the veteran has problems with the right ring 
finger.  A VA medical certificate dated in June 1996 shows 
that the veteran was seen for right 4th finger pain.  The 
veteran reported that injured the finger in service.  When 
examined by VA in January 2001, the veteran reported that he 
jammed his right ring finger during service.  X-rays of the 
right hand associated with the examination showed 
degenerative joint disease of the right ring finger, and the 
veteran was diagnosed as having the same.  The right index 
finger and right ring finger are separate anatomical parts of 
the hand.  See 38 C.F.R. § 4.71a, Plate III (2002).  In the 
absence of a current diagnosis of a right index finger 
disorder, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In that the veteran does not have current diagnosis of a 
right index finger disorder, the benefit of the doubt rule is 
not for consideration.  


ORDER

Service connection for a right index finger disorder is 
denied.  


REMAND

The veteran's serviced connected scar, residuals of a removal 
of lipoma from left abdominal wall is rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805 as follows: Diagnostic Code 7801 
pertaining to scars, other than head, face, or neck, that are 
deep or that cause limited motion:  Area or areas exceeding 
144 square inches (929 sq. cm.) warrant a 40 percent rating; 
area or areas exceeding 72 square inches (465 sq. cm.) 
warrant a 30 percent rating; area or areas exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating; and 
area or areas exceeding 6 square inches (39 sq. cm.) warrant 
a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.  The notes 
pertaining to these regulations (re-numbered) are shown 
below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even thougamputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that the veteran has not been notified of and 
the RO has not had an opportunity to consider the amended 
regulation.  Although VA medical records show that the 
veteran's service-connected scar is asymptomatic, the current 
medical evidence, the January 2001, does not provide the 
dimensions of the veteran's service-connected scar.  Thus, 
the examination is inadequate for rating purposes under the 
amended regulation.   

In addition, the Board points out that the veteran's claim 
involves a change in regulations regarding the left little 
and ring fingers and the veteran's service-connected 
disability as noted above.  In a recent opinion, Kuzma v. 
Prinicipi, the United States Court of Appeals for the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), which held that "where the law or regulations 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant should apply 
unless otherwise provided by Congress.  Kuzman v. Principi, 
No 03-7032 (Fed. Cir. August 25, 2003).  

Accordingling, this case is Remanded to the RO for the 
following:  

1.  The RO should provide the veteran a 
VA dermatological examination to 
determine the severity of the veteran's 
service connected residuals of a removal 
of lipoma from left abdominal wall.  All 
necessary studies should be performed.  
The examiner should be provided a copy of 
the veteran's claims file.  The examiner 
is requested to describe all associated 
scarring and indicate whether it is 
tender or painful.  The examiner should 
also provide the dimensions of such 
scarring in the affected area.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased 
(compensable) evaluation for residuals (scar) 
of the removal of lipoma from left abdominal 
wall with consideration of Fendersion v. 
West, supra, and the new regulation.  

4.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



